DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH BOTTOM CONDUCTIVE PATTERN AND METHOD OF MANUFACTURING THE SAME”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2018/0097047 A1; hereinafter, “Jung”).
Regarding claims 1-5, 7 and 10-12:
	re claim 1, Jung discloses (in Fig. 2A) a display device comprising:
	a substrate 125 [0044] including a top surface (e.g., interface of “125” and “140”), a bottom surface (interface of “125” and 112/100), and a first contact hole CH3 [0051] and  passing through the top surface and the bottom surface;
a thin film transistor [0045] disposed above the top surface and including a semiconductor layer 126;
a display element 180/210/220 [0062, 0074, 0039] connected to the thin film transistor;
a top conductive pattern 150 [0045] disposed between the substrate 125 and the thin film transistor and overlapping the semiconductor layer 126 of the thin film transistor;
a bottom conductive pattern 111 [0039] disposed on the bottom surface and connected to the top conductive pattern 150 through the first contact hole CH3;
a bottom planarization layer 100 disposed on the bottom surface, the bottom planarization layer disposed on the bottom conductive pattern 111;
re claim 2, the display device of claim 1, further comprising a buffer layer 140/175 [0046, 0061] disposed above the top conductive pattern 150 and including a second contact hole CH1 [0050], wherein the semiconductor layer 126 is connected to the top conductive pattern 150 through the second contact hole CH1;
re claim 3, the display device of claim 2, wherein the first contact hole CH3 is disposed apart from the second contact hole CH1 in a second direction (horizontal, as viewed in Fig. 2A) intersecting a first direction (vertical) perpendicular to the top surface (interface of “125” and “140”);
re claim 4, the display device of claim 1, further comprising a bottom buffer layer 112 [0041] between the substrate 125 and the bottom conductive pattern;
re claim 5, the display device of claim 1, further comprising a connection electrode 180 [0062] between the thin film transistor and the display element, wherein the thin film transistor is connected to the display element through the connection electrode;
re claim 7, the display device of claim 1, wherein the semiconductor layer 126 includes a step difference (Fig. 2A);
re claim 10, the display device of claim 1, wherein the top conductive pattern 150 includes: a first layer 151 [0056] including a metal (MoTi, [0056]); and a second layer 152 including a metal (Cu, [0058]) different from the metal of the first layer;
re claim 11, the display device of claim 10, wherein the first layer 151 (MoTi, [0056]) and a pixel electrode 181 (MoTi, [0067])of the display element include a same metal; and 
re claim 12, the display device of claim 1, wherein the thin film transistor includes a source electrode 150 [0045] and a drain electrode 160 [0045] each connected to the semiconductor layer 126 disposed on the top surface, and at least one of the source electrode and the drain electrode is connected to the top conductive pattern 150 through a fourth contact hole CH1 (Fig. 2A, note this claim depends from claim 1, accordingly, “CH1” is considered to be a fourth contact hole, i.e., only two contact holes are required by the current claim).
Therefore, Jung anticipates claims 1-5, 7 and 10-12.

Regarding claims 13 and 14:
	re claim 13, Jung discloses (in Fig. 2A) a display device comprising:

a thin film transistor including a semiconductor layer 126 [0039], a source electrode 151 [0054], and a drain electrode 161 [0054] each disposed above the top surface;
a display element 180/210/220 [0062, 0074, 0039] connected to the thin film transistor and disposed above the top surface;
a bottom conductive pattern 110 [0039] disposed on the bottom surface and connected to at least one of the source electrode 150 and the drain electrode through the first contact hole CH3;
a bottom planarization layer 100 (Fig. 2A) disposed on the bottom conductive pattern 110; and
re claim 14, the display device of claim 13, further comprising a conductive pattern 152 [0054] corresponding to the first contact hole CH3 and contacting at least one of the source electrode 151 and the drain electrode, wherein the bottom conductive pattern 110 is connected to the conductive pattern 152 through the first contact hole CH3 (Fig. 2A).
Therefore, Jung anticipates claims 13 and 14.

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsunomiya (US 2003/0024635 A1).
Regarding claims 15 and 19:
	re claim 15, Utsunomiya discloses a method of manufacturing a display device, the method comprising:
i.e., the “element” includes TFT and EL elements, see [0015, 0025, 75]);
detaching the first carrier substrate 1 (Fig. 2C and [0128]) from a bottom surface of the substrate 31;
attaching a second carrier substrate 6 (Fig. 2B and [0117]) such that the second carrier substrate faces the top surface of the substrate 31;
forming a first contact hole (Fig. 2D and [0129]) in the substrate;
forming a bottom conductive pattern 7 (Fig. 2E and [0130]) on the bottom surface, the bottom conductive pattern corresponding to the first contact hole; and 
re claim 19, the method of claim 15, further comprising, before the forming of the first contact hole (Fig. 2E), forming a bottom buffer layer 35 (Fig. 2A) on [an opposite side of] the bottom surface of the substrate 31.
Therefore, Utsunomiya anticipates claims 15 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya in view of Kao et al. (US 2017/0154850 A1; hereinafter, “Kao”).
Regarding claims 16-20:
re claims 16 and 17, Utsunomiya anticipates claim 15 but does not disclose a top conductive pattern connected to the bottom conductive pattern; accordingly, Utsunomiya does not disclose the limitations in these claims.

It would have been obvious to one of ordinary skill in the art to modify Utsunomiya by incorporating a top conductive pattern, as taught by Kao, because the modification could provide an interconnection on the back side of the display.

re claim 18, initially, it is noted the currently claimed process limitations are not required to be performed in any particular order; accordingly, Utsunomiya discloses forming a buffer layer 35 (Fig. 2A) on the top conductive pattern (i.e., when a top conductive pattern 112/118 is incorporated as taught by Kao, Utsunomiya’s buffer layer 35 will be on the top conductive pattern); and forming a thin film transistor including a semiconductor layer 32 (Fig. 2A and [0075]) disposed on the buffer layer 32, the semiconductor layer overlapping the top conductive pattern (i.e., when a top conductive pattern is incorporated as taught by Kao, the top conductive pattern will overlap with the semiconductor layer 32 because Kao’s top conductive pattern overlaps transistor 104, see Kao’s Fig. 15); wherein the method includes connecting the top conductive pattern 112/118 (of Kao) to the semiconductor layer 32 (of Utsunomiya) through a second contact hole in the buffer layer (i.e., Kao discloses, in Fig. 15, the top conductive pattern 112/118 is connected to the transistor 104, which requires a contact hole, and in Fig. 2A, Utsunomiya discloses a contact hole in buffer layer 35 for connection 36 to semiconductor layer 32 of the transistor; accordingly, when Utsunomiya is modified as taught by Kao, the top conductive pattern 112/118 would be connected to the semiconductor layer 32 through a second contact hole in the buffer layer).
Therefore, claim 18 is rendered obvious by Utsunomiya modified as taught by Kao.

re claim 20, Kao discloses forming a bottom planarization layer 210 (Figs. 13-15) disposed on the bottom conductive pattern 110; accordingly, when Utsunomiya is modified as taught by Kao, this claim is rendered obvious.

Allowable Subject Matter
Claims 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claim 1); and
Claims 8 and 9 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 8 (when combined with claim 1), and claim 9 depends from claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose backside contacts for transistors, or conductive patterns below transistors, that have similarities to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892